PER CURIAM.
Defendant was found guilty of the possession of a controlled substance. At the time of the alleged incident, the defendant was a prisoner in the Monroe County Jail. Two points are argued on this appeal: (1) that the court erred in denying defendant’s motion to compel the State to provide him with the name and address of the confidential informant; and (2) that the court erred in denying defendant’s motion for a judgment of acquittal.
The first point does not present error on this record because it does not appear that the name of the confidential informant was material to any defense raised by motion or at trial. The confidential informant was not mentioned by the State or the defense in the testimony at trial. See the principles of law discussed in State v. Hassberger, 350 So.2d 1 (Fla.1977).
There is evidence upon which the jury could find the defendant guilty despite his denial of knowledge of the controlled substance. See Heineman v. State, 327 So.2d 898 (Fla. 3d DCA 1976).
Affirmed.